 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDpartments.The fact that the steam produced in the powerhouse isindispensable to the production process does not destroy the func-titonal cohesiveness of the powerhouse group nUpon the entirerecord, it appears that the powerhouse employeesare agroup suchas we have usually held may appropriately be included in the pro-duction and maintenance unit or be separately represented.22How-ever, because the powerhouse employees are currently represented bythe Firemen, we shall exclude them from the production and mainte-nance unit, and as the Petitioner has made no showing of interest.among the powerhouse employees, we shall not direct a separate elec-tion among these employees 23We find. that all production and maintenance employees at theEmployer'sWest Milwaukee,Wisconsin, plant, including mill-rights, sweepers, shipping and receiving department employees, andelectricians, but excluding all powerhouse employees (firemen, oilermaintenance man, and powerhouse maintenance employees), headmiller, first millers, shipping clerk, bagroom foreman, corn unloadingforeman, packing foreman, adhesive plant foreman, head millwright,.head electrician, general office and clerical employees, laboratory andresearch employees, and all guards, professional employees, andsupervisors within the meaning of the Act,24 constitute a unit appro-priate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act. .[Text of Direction of Election omitted from publication in thisvolume.]=Armour and Company,88NLRB309;Industrial Rayon Corporation,Covington, Vir-ginia, Plant,87 NLRB 4;Baugh and Sons Company,82 NLRB 1399.22CadillacMotor Car Division,Cleveland Tank Plant,GeneralMotorsCorporation,94NLRB 217;Owens-Corning Fiberglas Corporation,81 NLRB 441.23Mullins Lumber Company and Schoolleld Industries, Division of Mullins LumberCompany,94 NLRB 28;Chase Aircraft Company, Inc.,91 NLRB 288.34The composition of this unit was agreed upon by all parties in the event the Boardexcluded the powerhouse employees.THE DE LAVAL SEPARATORCOMPANYandOFFICE EMPLOYEES INTER-NATIONAL UNION, LOCAL112, AFL,PETITIONER.Case No. J-RC-3817.December 13, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National I1aborRelations Act, a hearing was held before Lloyd S. Greenidge,hearingofficer.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.97 NLRB No. 54. THE DELAVALSEPARATOR COMPANY545Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.In its petition, the Petitioner requested a unit composed of allemployees in the tool design, methods, and time-study departments(respectively, departments 71, 73, and 74) of the Employer's Pough-keepsie, New York, plant. In the alternative, it would add to this'group all employees in the product design and drafting departments(departments 70 and 72), and the engineering laboratory (department77).The Employer opposes both of the proposed units on the groundthat each includes professional employees who may not be joined withtechnical employees without their consent.It also opposes the largerunit on the ground that the work performed in departments 70, 72, and77 is insufficiently related to that performed in the other three depart-ments?The Employer is engaged in the manufacture of dairy machinery atits Poughkeepsie plant.The six departments in question are locatedon three floors of the Employer's "tower" building.All aresubjectto the general supervision of the Employer's chief engineer, who, asplant superintendent, is also in charge of all production work at theplant.Employees in all six of these departments are under identicalsick leave, vacation, and insurance plans; pay scalesin allsix depart-ments are almost alike.Employees in thetool design department(No. 71) design fixtures,jigs,and tools, needed to manufacture the Employer's products.Drafting department(No. 72) employees translate engineering de-signs and plans into working drawings showing the exact specificationsof all new parts, products, and tools to be manufactured by the produc-tion departments.Engineering laboratory(No. 77) employees testnew products and tools designed by the other departments in the engi-neering division.The Employer concedes, and the Petitioner doesIAs to the six-department unit, the Employer also argues that it should not be con-sidered,'on the ground that the Petitioner did not formally amend its petition.Therecord shows,however,that the Petitioner made a clear request for an alternative six-department unit.As the Employer had full opportunity to litigate all issues raised bythis request,and in fact did litigate them, we find no 'merit in its argument that we shouldconsider only,-the unit proposed-in the original petition.National CylinderGas Compatlyof Texas,95 NLRB 168. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot deny, that all workers in these three departments,tool design,drafting,and the engineering laboratory,are technical employees.The remaining three departments are product design, methods, andtime study.Theproduct designers(No. 70)originate and design theEmployer's new models and products.Methods engineers(No. 73)prepare descriptions of manufacturing methods to be used by the pro-duction departments in making those products.Their descriptionsshow the sequence in which manufacturing operations are to be per--formed, and they specify the tools and materials to be used in produc-tion.Time-study men,orstandards setters(No. 74),as they aresometimes called,are responsible for compiling standard productiontimes for all manufacturing processes.Using stop watches, they timeeach step and motion in these operations.From their studies, theycompute the time "standards"usedby theEmployer in fixing wageincentive scales for production employees.The Employer's principal objection to either of the proposed units isthat bothwould join technical employees with the allegedly profes-sional employees in the product design,methods, or time-study depart-ments.The record shows the following facts about the skill andtraining of these employees in the latter departments:Of approxi-mately 30 employeesin the 3 departments,only 1 has an engineeringdegree.Of the others,one had 2 years of technical school training inmechanical engineering,and the resthave had highschool,and in somecases, trade school,education.A highproportion came from produc-tion jobs in the Employer's plant; one was transferred into time-studywork froma clerical job.The Employer stated that if it could, itwould hire only college graduates for these positions.Its failure to doso is ascribed to a shortage of graduates trained for this type of work.However, the record showsthat of the3 kinds ofwork done by theemployees in question,only time study is regularly taught, apparentlyin a course comprising part of Cornell University's general engineeringcurriculum.In further support of its claim that they are professionalemployees,the Employer asserts that all employees in the 3 depart-ments do intellectual work, which is not to be standardized in terms ofoutput in relation to a given period of time.While the record showsthat they dd not do repetitive work, it does appear that the day-to-daytasks of these employees are substantially the same.It is clear from the record in,this case that the Employer's product,designers,methods.men, and time-study men do not meet the severalcriteria by which Section 2 (12) of the Act defines professional employ-ees.Although the work of some of them requires some originality ofthought,and a degree of initiative and discretion,it does notrequireknowledge of an advanced type in a field of science or learning.Ac- THE DELAVAL SEPARATOR COMPANY547cordingly, we find that these product designers, methods men, and time-study men are not professional employees within the meaning of theAct.'The Employer's other ground for opposing the larger unit proposedby the Petitioner is that the employees in the six departments are notsufficiently related in functions and interests to be joined.However, itis clear from the record as a whole that the work performed throughoutthose six departments is technical in nature, and that the employees inquestion perform a related function for the over-all operations of thePoughkeepsie plant.In brief, the six departments are responsible forthe design, development, and testing of new products and tools, and forthe establishment of production methods and time standards relatingto the use and actual production of such products and tools.They areall technical employees.We find, on the record as a whole, that the three-department unit firstproposed by the Petitioner is too limited in scope, and that the sixdepartments together constitute ' an appropriate unit of technicalemployees.3The parties agreed to include Merritt,the leader-methods engineer,a supervisor in the methods department.The record shows that hedirects the other methods department employees in their layout andplanning work, and that he checks and corrects their results.He hasauthority to assign and to reject work, and is responsible, to a limiteddegree, for discipline within the department.He has power to grantor refuse time off to the others in the department.His efficiency rec-ommendations are considered by the Employer, and may affect theemployment status of others in the department. It is clear from thosefacts that Merritt responsibly directs others in the performance of theirtasks.Accordingly, contrary to the parties' agreement, we find that heis a supervisor, and shall exclude him from the unit.We find that all tool designers, methods engineers, time-study men(standard setters), product designers, draftsmen, engineering labora-zFlorence Stove Company, 94NLRB 1434-I In further support of its assertion that the various categories of technical employeeshere involved do unrelated work, the Employer stated in its brief that certain employeesIn its engineering shop,another department of the engineering division,do work which!`stands alone,"and yet is in the "sequence of operations generally attributable to theEngineering Division."Presumably this-information is intended to indicate that alldepartments in the Engineering Division"stand alone."Those factual statements respect-ing the Engineering Shop, made only in the Employer's brief, are,of course,outside therecord and therefore beyond the scope of this decision.In any event,the engineeringshop-is now'represented by the International Association of Machinists,which similarlyrepresents the production and maintenance employees throughout the plant,and therecord contains nothing offsetting the affirmative evidence upon which the unit of tech-hic&1 employees rests 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDtory employees, and coordinators,4 employed in departments 70, 71,72, 73, 74, and 77 of the Employer's Poughkeepsie, New York, plant,excluding the leader-methods engineer, all production and mainte-nance employees, cafeteria employees, office and clerical employees,executives, guards, professional employees, all other employees at theplant, and all supervisors as defined in the Act, constitute a unit ap-propriate for the purpose of collective bargaining within the meaningof Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]4 The parties agreed that one coordinator,employed in the tool-design department,shouldbe included as a technical employee.They disagreed as to the status of the other coordi-nator,assigned to the time-study department,who the Employer contends is a professionalemployee.As the record does not show that the second coordinator diffeis in any respectfrom the tool-design coordinator,admittedly a technical employee,or that he has higherqualifications than other time-study employees found not to be professionals,both coordi-nators are included in the unit.PHILADELPHIA ORCHESTRAASSOCIATIONand I.RAYMOND KREMERPHILADELPHIA MUSICAL SOCIETY, LOCAL 77, AMERICAN FEDERATION OFMUSICIANSandI.RAYMOND KREMER.Cases Nos. 4-CA-219and4-CB-35.December14,1951Decision and OrderOn April 25,1951,Chief Trial Examiner William R.Ringer issuedhis Intermediate Report in the above-entitled proceeding,finding thatthe Respondent Union had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desist there-from and take certain affirmative action as set forth in the copy of theIntermediate Report attached hereto.He also found that the Re-spondent Association had not engaged in and was not engaging in theunfair labor practices alleged in the complaint and recommended thatthe complaint against the Respondent Association be dismissed.Thereafter I. Raymond Kremer,the charging party, and the GeneralCounsel filed exceptions and briefs.The Respondent Association fileda brief opposing the exceptions of the General Counsel and of Kremer.The Board has reviewed the Trial Examiner's rulings made at the]fearing and finds that no prejudicial error was committed.The rul-ings are herebyaffirmed.The Board has considered the IntermediateReport, the exceptions and briefs,and the entire record in the case."1The Respondent Union'srequest for oral argumentis herebydenied as the, record, andthe exceptions and brief, in ouropinion,adequately present theissues and the pfaition ofthe parties.97 NLRB No. 80.